Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Applications KR10-2018-0112509 filed on 9/19/18.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

RESPONSE TO ARGUMENTS
Applicants amendment and remarks filed on 9/2/22 have been fully considered and the rejections withdrawn in light of Applicant’s amendment.  However based upon further consideration, a new ground of rejection is entered in view of SINGH (Pub. No. US 2019-0094347) and in light of Applicant’s newly amended claims.

Examiner acknowledges Claims 12-16 has been added. 

The objection to Claim 2 is withdrawn in light of Applicant’s amendment of 9/2/22.

Regarding Applicant’s remarks and amendments on Pages 7-9, Applicants amendment and remarks filed on 9/2/22 have been fully considered and the rejections withdrawn in light of Applicant’s amendment.  However based upon further consideration, a new ground of rejection is entered in view of SINGH (Pub. No. US 2019-0094347) and in light of Applicant’s newly amended claims.  With regards to the amendments and previous allowable subject matter, the subject matter incorporated into Claim 1 does not include all intervening claim language nor is all of the previous allowable subject matter included in Claim 1.  Accordingly, Claim 1 is now rejected in view of SINGH (Pub. No. US 2019-0094347) and in light of Applicant’s amendment (See rejection contained herein).   With regards to Applicant’s amendments and the application of 35 U.S.C. section 112(f), Examiner respectfully submits the application of 35 U.S.C. section 112(f) is still applied whereby the amendments do not include the structural matter to remove said application.  In addition, Claims 2-9 were not relied upon to read upon the newly amended language of Clam 1 and therefore stand rejected.  

Finally, Examiner has made a prima facia case for obviousness in combining the prior art of record to read upon the newly amended claims (See rejection contained herein).  Accordingly, the rejections stand.

CLAIM INTERPRETATION

35 U.S.C. § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-16 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-16, a light transmitting unit configured to… drive a plurality of light emitting elements is considered to read on Fig 1 light transmitting unit 10 (US Pub. No.: 2020-0088850 [0046]); a light receiving unit configured to… detect light that is reflected is considered to read on Fig 1 light receiving unit 20 (US Pub. No.: 2020-0088850 [0046]); a light modulator configured to modulate is considered to read on Fig 11 light modulator 14  (US Pub. No.: 2020-0088850 [0123]) a light demodulator configured to demodulate is considered to read on Fig 11 light demodulator 24 (US Pub. No.: 2020-0088850 [0123]); a light transmitting optical unit configured to transmit light is considered to read on Fig 1 a light transmitting optical unit 13 (US Pub. No.: 2020-0088850 [0047]);  a light receiving optical unit configured to collect incident light is considered to read on Fig 1 light receiving optical unit 21 (US Pub. No.: 2020-0088850 [0053]); an optical system configured to extend the light is considered to read on Fig. 1 light transmitting optical unit 13 (US Pub. No.: 2020-0088850 [0047]).


PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate all allowable subject matter stated herein or include claim clarifications.   Furthermore, adding limitations directed towards modulation and demodulation of light at different frequencies is disclosed in prior art CHEN et al. (Pub. No.: US 2019-0312158) and would not further allowance if proposed in a potential amendment.  
FINAL REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIWA (Pub. No:  US 2019-0229485) in view of SINGH (Pub. No. US 2019-0094347).

As per Claim 1 MIWA discloses A system, comprising (Figs. 1-4 laser detection [0002] 0009]): 
a light transmitting unit configured to include a plurality of light emitting elements (Figs. 1-4 light transmitting unit at least from L100 to 115 to 120 – the plurality of yielded light emitting elements light beams [0072-0076]) and drive the plurality of light emitting elements by light emitting units to irradiate light to different positions of a target object (Figs. 1-4 light transmitting unit at least from L100 to 115 to 120 – the plurality of yielded light emitting elements light beams by the units beams L110 on different angles and positions of surface 132 target [0072-0076]); and a light receiving unit configured to include a plurality of light detector cells and (Figs. 1-4 light reception part 112 detects at various positions received as a photosensor array [0076-0078] and incident [0072] 0076-0080]) detect, through the plurality of light detector cells (Figs. 1-4 incident on different position - detects at various positions received as a photosensor array [0076-0078] [0072] 0076-0080]), light that is reflected at different positions of the target object and that then is incident to different light receiving positions through a plurality of light receiving regions (Figs. 1-4 incident on different position – light reception part 112 detects at various positions received as a photosensor array [0076-0078] and incident [0072] 0076-0080])
MIWA does not disclose but SINGH disclose a Laser Imaging, Detection, and Ranging (LIDAR) system (Figs. 3-6 [Abstract]), wherein when misalignment occurs in the LIDAR system (Figs. 3-6 misalignment of LIDAR [Abstract]), distortion information corresponding to the misalignment is corrected with respect to data obtained by the detected light based on misalignment correction data (Figs. 3-6 misalignment correction data is the amount required to correct the misalignment distortion - the calibration system determines the locations of light reflecting targets, determines misalignment of LIDAR, calibrates LIDAR sensing system to accommodate the determined misalignment [Abstract] [0018-0020])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a Laser Imaging, Detection, and Ranging (LIDAR) system, wherein when misalignment occurs in the LIDAR system, distortion information corresponding to the misalignment is corrected with respect to data obtained by the detected light based on misalignment correction data as taught by SINGH into the system of MIWA because of the benefit taught by SINGH to disclose a light detection and processing system that includes corrupt or incorrect data feedback and corrects for said corrupt data as the data relates to lighting whereby MIWA relies upon receiving light related data and would benefit for correction procedures in the event corrupt or distorted data measurements occur and then quality output is more likely.

Claims 2-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIWA (Pub. No:  US 2019-0229485) in view of SINGH (Pub. No. US 2019-0094347), as applied in Claim 1, and further in view of PACALA et al. (Pub. No:  US 2019-0011562)

As per Claim 2 MIWA discloses The LIDAR system of claim 1, wherein 
the light transmitting unit comprises a light emitting element (Figs. 1-4 light transmitting unit at least from L100 to 115 to 120 – the plurality of yielded light emitting elements light beams [0072-0076]); and the plurality of light detector cells correspond to the plurality of light receiving regions (Figs. 1-4 incident on different position – light reception part 112 detects at various positions received as a photosensor array [0076-0078] and incident [0072] 0076-0080])
MIWA and SINGH do not disclose but PACALA discloses a light emitting element array in a two-dimensional array including the plurality of light emitting elements (Figs. 1-6 disclosing 2D array at least of emitters each with a respective element [0012-0014]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a light emitting element array in a two-dimensional array including the plurality of light emitting elements as taught by PACALA into the system of MIWA and SINGH because of the benefit taught by PACALA to disclose a complex system of scanned light ranging device with multiplexed photosensors for light sensing and transmitting as well as considerations for light positional information and vertical lines whereby said systems are directed towards a system for a light ranging device that includes light sensing and transmitting considerations and would benefit from the extend and expanded capabilities of PACALA in related aspects to improve upon related system capabilities.

As per Claim 3 MIWA discloses The LIDAR system of claim 2, wherein 
MIWA and SINGH do not disclose but PACALA discloses a light receiving position indicating which one light receiving region of the plurality of light receiving regions is to detect light is determined based on a position (Figs. 1-6, 8C positional information photosensor receivers on corresponding position to emitters [0021-0025] [0067]) of a light emitting element driven for each light emitting unit in the light emitting element array (Figs. 1-6 disclosing 2D array at least of emitters each with a respective element [0012-0014]) (The motivation that applied in Claim 2 applies equally to Claim 3).


As per Claim 4 MIWA discloses The LIDAR system of claim 3, wherein 
the one light-receiving region comprises at least one light detector cell, and a light detector cell of a corresponding light receiving region (Figs. 1-4 incident on different position – light reception part 112 detects at various positions received as a photosensor array [0076-0078] and incident [0072] 0076-0080])
MIWA and SINGH do not disclose but PACALA discloses light receiving region according to the determined light receiving position is driven to output an electrical signal corresponding to incident light (Figs. 1-6, 21A-B, 22 photosensor 516 [0104] [0186-0187] [0190]) (The motivation that applied in Claim 2 applies equally to Claim 4).

As per Claim 5 MIWA discloses The LIDAR system of claim 2, wherein 
MIWA and SINGH do not disclose but PACALA discloses the light emitting unit is a horizontal line or a vertical line (either or) of the light emitting element array, and the light emitting elements emitting light by horizontal lines or vertical lines (either or) of the light emitting element array are driven so that linear light in a horizontal direction or a vertical direction (either or) is irradiated (Figs. 5, 10 horizontal emitting and linear light and depicting array 2D  [0012-0014] [0043] [0153]) (The motivation that applied in Claim 2 applies equally to Claim 5).

As per Claim 6 MIWA discloses The LIDAR system of claim 2, wherein 
the light receiving unit further comprises a light receiving optical unit configured to collect incident light and provide the collected light to the plurality of light detector cells (Figs. 1-4 light reception part 12 and optical sensors [0051-0052] [0055] incident [0072] [0076-0080]).
MIWA and SINGH do not disclose but PACALA discloses the light transmitting unit further comprises a light transmitting optical unit configured to transmit light from a light emitting element (Figs. 1-6, 17 light transition module [0011-0012] [0051] [0062-0063]) (The motivation that applied in Claim 2 applies equally to Claim 6)

As per Claim 8 MIWA discloses The LIDAR system of claim 1, wherein 
MIWA and SINGH do not disclose but PACALA discloses the plurality of light emitting elements are sequentially driven for each light emitting unit, and the light receiving unit detects the incident light through a plurality of different light receiving regions corresponding to the sequentially driven light emitting elements (Figs. 1-6, 8C - 2D array at least of emitters each with a respective element [0012-0014] - photosensor receivers on corresponding position to emitters – may be sequentially driven [Abstract] [0013] [0021-0025] [0067]) (The motivation that applied in Claim 2 applies equally to Claim 8).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIWA (Pub. No:  US 2019-0229485) in view of SINGH (Pub. No. US 2019-0094347) and in view of PACALA et al. (Pub. No:  US 2019-0011562), as applied in Claims 2-6, 8, and further in view of YAMADA (Pub. No.: US 2010-0321669)


As per Claim 7 MIWA discloses The LIDAR system of claim 6, wherein 
MIWA and SINGH do not disclose but PACALA discloses the light transmitting optical unit comprises an optical system configured to extend the light from the light emitting element (Figs. 1, 5, 10, 17 light transition module extending light [0011-0013] [0043] [0051] [0062-0063]) (The motivation that applied in Claim 2 applies equally to Claim 7)
MIWA SINGH and PACALA do not disclose but YAMADA discloses extend in a longitudinal direction and transmit the extended light as linear light (Figs. 1-5 [Abstract] [0025-0024] [0027] [0032-0034])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include extend in a longitudinal direction and transmit the extended light as linear light as taught by YAMADA into the system of MIWA SINGH and PACALA because of the benefit taught by YAMADA to disclose further considerations for light transmission in a range finder environment capable of extended distances with better accuracy whereby said systems are concerned or utilize range finding techniques with improved distance measurement capabilities and would benefit from the related advancements to improve upon system output.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIWA (Pub. No:  US 2019-0229485) in view of SINGH (Pub. No. US 2019-0094347) and further in view of PACALA et al. (Pub. No:  US 2019-0011562), as applied in Claims 2-6, 8, and further in view of CHEN et al. (Pub. No.: US 2019-0312158)


As per Claim 9 MIWA discloses The LIDAR system of claim 2, wherein 
the light transmitting unit further output light output from the plurality of light emitting elements (Figs. 1-4 light transmitting unit at least from L100 to 115 to 120 – the plurality of yielded light emitting elements light beams by the units beams L110 on different angles and positions of surface 132 target [0072-0076]); the light receiving unit further comprises incident light (Figs. 1-4 incident on different position – light reception part 112 detects at various positions received as a photosensor array [0076-0078] and incident [0072] 0076-0080]) and to provide it to the plurality of light detector cells (Figs. 1-4 incident on different position – light reception part 112 detects at various positions received as a photosensor array [0076-0078] and incident [0072] 0076-0080])
MIWA SINGH and PACALA do not disclose but CHEN discloses a light modulator configured to modulate and output light at different frequencies (Figs. 1-2, 6-8 components [0159-0160] multiple modulation frequencies and photo-detecting array [0162-0164]); and a light demodulator configured to demodulate the incident light with the different frequencies (Figs. 1-2, 6-8 demodulate at different frequencies for the incident light units 12021-12024 [0163]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a light modulator configured to modulate and output light at different frequencies; and a light demodulator configured to demodulate the incident light with the different frequencies as taught by CHEN into the system of MIWA SINGH and PACALA because of the benefit taught by CHEN to disclose modulation and demodulation at varies frequencies in a photo-detection apparatus whereby said systems either incorporate photo-detectors or would benefit therefrom as both systems are directed towards light transmission considerations and would benefit from photodetectors with advanced properties to improve upon system functionality.

REASON FOR ALLOWANCE
Allowable Subject Matter
As per Claim 12, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (MIWA, Pub. No:  US 2019-0229485; SINGH, Pub. No. US 2019-0094347; PACALA, Pub. No:  US 2019-0011562; CHEN, Pub. No.: US 2019-0312158; YAMADA, Pub. No.: US 2010-0321669) does not teach nor suggest in detail the limitations: 
“A Laser Imaging, Detection, and Ranging (LIDAR) system, wherein the LIDAR system comprises: a light transmitting unit configured to include a plurality of light emitting elements and drive the plurality of light emitting elements by light emitting units to irradiate light to different positions of a target object; and a light receiving unit configured to include a plurality of light detector cells and detect, through the plurality of light detector cells, light that is reflected at different positions of the target object and that then is incident to different light receiving positions through a plurality of light receiving regions, wherein all the light emitting elements are driven at a same time so that the light from all the light emitting elements is modulated at different frequencies and transmitted, the plurality of light detector cells are all driven, and frequency-specific light detection is performed by demodulation according to the different frequencies” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record MIWA does not teach or suggest in detail a LIDAR device or a plurality of light detector cells for a LIDAR system.  The prior art is also silent as to LIDAR light emitting elements driven at a same time so that the light from all the light emitting elements is modulated at different frequencies and transmitted, the plurality of light detector cells all driven, and frequency-specific light detection is performed by demodulation according to the different frequencies as amended by the Applicant.  
MIWA only teaches a light transmitting unit that drives several light emitting elements by light emitting units to irradiate light to different positions of a target object and a light receiving unit that detects light that is reflected at different positions of the target object and then is incident to different light receiving positions through a plurality of light receiving regions.
Whereas, as stated above, Applicant’s claimed invention recites a LIDAR system that includes a light transmitting unit configured to include a plurality of light emitting elements and drive the plurality of light emitting elements by light emitting units to irradiate light to different positions of a target object.  The claims further recite a light receiving unit to include a plurality of light detector cells and detect, through the plurality of light detector cells, light that is reflected at different positions of the target object and that then is incident to different light receiving positions through a plurality of light receiving regions, wherein all the light emitting elements are driven at a same time so that the light from all the light emitting elements is modulated at different frequencies and transmitted, the plurality of light detector cells are all driven, and frequency-specific light detection is performed by demodulation according to the different frequencies. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 12-16 are allowed.

Claims 10-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-11 is/are allowed.  The following is an examiner’s statement of reasons for allowance: 


As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The LIDAR system of claim 9, wherein all the light emitting elements of the light emitting element array are driven at a same time so that the light from all the light emitting elements is modulated at different frequencies and transmitted by the light modulator, the plurality of light detector cells are all driven, and frequency-specific light detection is performed by demodulation according to different frequencies through the light demodulator”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 11 the prior art of record either alone or in reasonable combination fails to teach or suggest “The LIDAR system of claim 1, wherein when misalignment occurs by at least one of the light emitting elements of the light transmitting unit and the light detector cells of the light receiving unit and distortion of data is generated thereby, distortion information corresponding to the misalignment is corrected with respect to the data obtained by the detected light in real time based on the misalignment correction data obtained through a separate process”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


Regarding Claims 10-11, the closest prior art of record MIWA (Pub. No:  US 2019-0229485) does not teach alone or in a reasonable combination with additional prior art does not teach said claim limitations as recited herein.  MIWA only teaches a light transmitting unit that drives several light emitting elements by light emitting units to irradiate light to different positions of a target object and a light receiving unit that detects light that is reflected at different positions of the target object and then is incident to different light receiving positions through a plurality of light receiving regions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant’s amendment necessitated a new ground of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481